Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 3rd, 2021 does not place the application in condition for allowance.
The 112(b) rejection of Claims 1-3, 6 and 9-20 are withdrawn due to Applicant’s amendment.
The rejections over Li et al. are withdrawn due to Applicant’s amendment.
The rejections over Jung and Lee are maintained.
New grounds for rejections follow.

Election/Restrictions
Claims 4-5 and 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 20th, 2021 regarding claims 4-5 and 8.
Applicant’s election without traverse of claims 1-3, 6-7 and 9-20 in the reply filed on July 20th, 2021 is acknowledged.

Regarding Claim 7, Applicant has elected Ar1 to be represented by Formula 2-2 and Ar2 to be represented by Formula 2-6.  The Examiner respectfully points out to Applicant that this claim is not directed to Applicant’s elected embodiment where Ar1 represents Formula 2-2 and Ar2 represents Formula 2-6.  Accordingly, claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 10, 12-13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US 2018/0337348 A1).

In view of Claim 1, Jung et al. discloses a heterocyclic compound represented by Formula 1 (See Annotated Lee et al. Chemical Formula 1-1, below & Paragraph 0038): wherein
L1 , L2 and L11 can both be a single bond  when a1, a2 and a11 are 1 (See Annotated Lee et al. Chemical Formula 1-1, below & Paragraph 0040), 
R11 is a C6-C60 aryl or heteroaryl group (See Annotated Lee et al. Chemical Formula 1-1, below),
Ar1 can be selected from Formula 2-1, wherein Y1-Y5 are carbon with hydrogens attached (Page 7, Left Column, 4th
Ar2 can be selected from Formula 2-4 when X1-X7 are carbons with hydrogen attached and E1 is O or S (Page 6, Right Column, 7th and 11th compound recited).
Annotated Lee et al. Chemical Formula 1- 1

    PNG
    media_image1.png
    737
    802
    media_image1.png
    Greyscale

	In view of Claim 2, Jung et al. is relied upon for the reasons given above in addressing Claim 1.  Jung et al. teaches that L1, L2 and L11 can be a single bond (See Annotated Lee et al. Chemical Formula 1-1, above).



In view of Claim 6, as best understood by the Examiner, Jung et al. is relied upon for the reasons given above in addressing Claim 1. Jung et al. teaches that Ar1 can be selected from Formula 2-1, wherein Y1-Y5 are carbon with hydrogens attached (Page 7, Left Column, 4th compound recited); Ar2 can be selected from Formula 2-4 when X1-X7 are carbons with hydrogen attached and E1 is O or S (Page 6, Right Column, 7th and 11th compound recited).

	In view of Claim 10, Jung et al. is relied upon for the reasons given above in addressing Claim 1.  Jung et al. teaches that Ar1 can be selected from Formula 2-1, wherein Y1-Y5 are carbon with hydrogens attached (Page 7, Left Column, 4th compound recited); Ar2 can be selected from Formula 2-4 when X1-X7 are carbons with hydrogen attached and E1 is O or S (Page 6, Right Column, 7th and 11th compound recited).

	In view of Claim 12, Jung et al. is relied upon for the reasons given above in addressing Claim 1. Jung et al. teaches that R12 can be hydrogen (Page 7, Left Column, 4th compound recited & Page 6, Right Column, 7th and 11th compound recited).

	In view of Claim 13, Jung et al. is relied upon for the reasons given above in addressing Claim 1.  Jung et al. teaches that the heterocyclic compound comprises three carbazole moieties or fewer (Paragraph 0008 – Chemical Formula 1).


L1 , L2 and L11 can both be a single bond  when a1, a2 and a11 are 1 (See Annotated Lee et al. Chemical Formula 1-1, below & Paragraph 0040), 
R11 is a C6-C60 aryl or heteroaryl group (See Annotated Lee et al. Chemical Formula 1-1, below),
Ar1 can be selected from Formula 2-1, wherein Y1-Y5 are carbon with hydrogens attached (Page 7, Left Column, 4th compound recited),
Ar2 can be selected from Formula 2-4 when X1-X7 are carbons with hydrogen attached and E1 is O or S (Page 6, Right Column, 7th and 11th compound recited).
Annotated Lee et al. Chemical Formula 1- 1

    PNG
    media_image1.png
    737
    802
    media_image1.png
    Greyscale



	In view of Claim 17, Jung et al. is relied upon for the reasons given above in addressing Claim 1.  Jung et al. discloses a light emitting material (Paragraph 0002).

	In view of Claim 18, Jung et al. is relied upon for the reasons given above in addressing Claim 15.  Jung et al. teaches the composition further comprises a solvent (Paragraph 0123).


L1 , L2 and L11 can both be a single bond  when a1, a2 and a11 are 1 (See Annotated Lee et al. Chemical Formula 1-1, below & Paragraph 0040), 
R11 is a C6-C60 aryl or heteroaryl group (See Annotated Lee et al. Chemical Formula 1-1, below),
Ar1 can be selected from Formula 2-1, wherein Y1-Y5 are carbon with hydrogens attached (Page 7, Left Column, 4th compound recited),
Ar2 can be selected from Formula 2-4 when X1-X7 are carbons with hydrogen attached and E1 is O or S (Page 6, Right Column, 7th and 11th compound recited).
Annotated Lee et al. Chemical Formula 1- 1

    PNG
    media_image1.png
    737
    802
    media_image1.png
    Greyscale

Claims 1-3, 9, 12-13, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0171340 A1).

In view of Claim 1, Lee et al. teaches a heterocyclic compound represented by Formula 1 (See Annotated Lee et al. Formula 1A, below), wherein L1 can be a single bond, L2 and L11 can be single bonds or C3-C10 carbocyclic groups or C2-C10 heterocyclic groups that are substituted or unsubstituted (Paragraph 0019), a1 is 1, a2 and a11 are 0 to 3, Ar1 can represent Formula 2-6, where X1-X8 represent C(R12) where R12 is hydrogen (Formula 1A-1 & Paragraph 0021) and Ar2 is represented by Formula 2-4, where E1 is O or S (Paragraph 0017) X1-X7 are carbon (See Annotated Lee et al. Formula 1A, below).
Annotated Lee et al. Formula 1A

    PNG
    media_image2.png
    432
    770
    media_image2.png
    Greyscale

	In view of Claim 2, Lee et al. is relied upon for the reasons given above in addressing Claim 1. Lee et al. teaches that L1 can be a single bond, L2 and L11 can be the elements set out in Applicant’s Markush group (Paragraph 0069).




	In view of Claim 9, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that when Ar2 is a group represented by Formula 2-6, L2 is a single bond, and X1 (Ring A1 with Formula 1D – R15) can be a substituted or unsubstituted a C6-C60 aryl group or C-2-C60 heteroaryl group (Paragraph 0021).

	In view of Claim 12, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that R11 and R12 is the Markush group as set forth by Applicant (Paragraph 0110).

	In view of Claim 13, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that the heterocyclic compound comprises three carbazole moieties or fewer (See Annotated Lee et al Formula 1A, above).

	In view of Claim 15, Lee et al. teaches a composition comprising a heterocyclic compound represented Formula 1 (See Annotated Lee et al. Formula 1A, below), wherein L1 can be a single bond, L2 and L11 can be single bonds or C3-C10 carbocyclic groups or C2-C10 heterocyclic groups that are substituted or unsubstituted (Paragraph 0019), a1 is 1, a2 and a11 are 0 to 3, Ar1 can represent Formula 2-6, where X1-X8 represent C(R12) where R12 is hydrogen (Formula 1A-1 & Paragraph 0021) and Ar2 is represented by Formula 2-4, where E1 is O or S (Paragraph 0017) X1-X7 are carbon (See Annotated Lee et al. Formula 1A, below).
Annotated Lee et al. Formula 1A

    PNG
    media_image2.png
    432
    770
    media_image2.png
    Greyscale


	In view of Claim 16, Lee et al. is relied upon for the reasons given above in addressing Claim 15.  Lee et al. teaches the composition further comprises a first compound represented by Formula 5, where X51-X58 are hydrogens and R59 is a substituted C6-C60 aryl group (Paragraph 0200 – CBP, CDBP and TCP).

	In view of Claim 17, Lee et al. is relied upon for the reasons given above in addressing Claim 15.  Lee et al. teaches a light-emitting material (Paragraph 0201).

	In view of Claim 18, Lee et al. is relied upon for the reasons given above in addressing Claim 15.  Lee et al. teaches a solvent (Paragraph 0177).

1 can be a single bond, L2 and L11 can be single bonds or C3-C10 carbocyclic groups or C2-C10 heterocyclic groups that are substituted or unsubstituted (Paragraph 0019), a1 is 1, a2 and a11 are 0 to 3, Ar1 can represent Formula 2-6, where X1-X8 represent C(R12) where R12 is hydrogen (Formula 1A-1 & Paragraph 0021) and Ar2 is represented by Formula 2-4, where E1 is O or S (Paragraph 0017) X1-X7 are carbon (See Annotated Lee et al. Formula 1A, below).
Annotated Lee et al. Formula 1A

    PNG
    media_image2.png
    432
    770
    media_image2.png
    Greyscale



In regards to the limitation that the light-emitting material emits light from triplet excitons Lee et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for the light emitting material to emit light from triplet excitons.  See MPEP 2112.01 I.

	In view of Claim 21, Lee et al. teaches a heterocyclic compound represented by Formula 1 (See Annotated Lee et al. Formula 1A-1, below), wherein L1, L2 and L11 are single bonds, wherein a1-a2 and a11 are 1, Ar1 is represented by Formula 2-2, and Ar2 is represented by Formula 2-6 and R11is a C6-C60 aryl or heteroaryl group wherein X1-X8 and Y11-Y14 are carbon atoms with an associated hydrogen atoms (See Annotated Lee et al. Formula 1A-1, below).
Annotated Formula 1A-1


    PNG
    media_image3.png
    570
    902
    media_image3.png
    Greyscale


Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726